Citation Nr: 0922250	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  09-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk 


INTRODUCTION

The Veteran served on active duty from December 1949 to 
December 1952 and from December 1953 to September 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision rendered by 
the Buffalo, New York Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran claims to have tinnitus from noise exposure 
during service, including noise exposure from a mortar attack 
during combat in Korea. 

A November 2007 private audiology consultation shows the 
Veteran reported tinnitus in the right ear, along with a 
sudden onset of right ear hearing loss two weeks prior.  At a 
December 2008 VA examination, the Veteran denied symptoms of 
tinnitus.  The VA examiner stated that while there is a 
history of tinnitus that resolved several years ago, tinnitus 
did not seem to be present at the time of the examination.  
In his February 2009 Substantive Appeal, the Veteran 
explained that he did have chronic tinnitus, but it "comes 
and goes."

The RO denied the claim, noting that there was no current 
disability.  The Board, however, notes that the VA examiner's 
findings do not preclude a finding of service connection.  A 
current disability is demonstrated if the condition is shown 
at any time since submission of the current claim, even 
though it may have resolved.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of the disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran is competent to report intermittent symptoms of 
tinnitus.  It is unclear whether he has current tinnitus 
related to service.  Hence, further examination is needed.

In a January 2009 statement, the Veteran reported that since 
the VA examination he had undergone an audiology evaluation 
at the Erie VA Medical Center (VAMC) and that this evaluation 
would support his claim.  The evaluation is not of record.  
VA has a duty to obtain the reported record.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

An opinion is needed to determine whether the current 
tinnitus is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain all 
records of the Veteran's audiology 
treatment at the Erie VAMC since 
February 2008.

2.  The Veteran should be afforded a VA 
audiology examination to determine 
whether he has tinnitus related to 
service.  The claims folder, including 
a copy of this remand, must be made 
available to the examiner.  The 
examiner should review the claims 
folder and state that such review took 
place.  The examiner should then answer 
the following questions:  

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran has had tinnitus at any 
time since submitting his claim in 
December 2007?  If such tinnitus has 
been demonstrated, is it at least as 
likely as not that the tinnitus is the 
result of exposure to a mortar blast in 
service?  The examiner should provide a 
rationale for any opinion.

The examiner is advised that 1) the Veteran is 
competent to report his intermittent symptoms of 
tinnitus and noise exposure from the explosion of a 
mortar and his reports must be taken into account 
in formulating the requested opinions; 2) a current 
disability is demonstrated if the condition is 
shown at any time since submission of the current 
claim in December 2007, even though it may have 
resolved.

3.  If the claim is not fully granted, the AMC or 
RO should issue a supplemental statement of the 
case, before returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



